DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
Purpose of Examiner’s Amendment: An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. TO ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Attorney Authorization: Authorization for this examiner’s amendment was given in a telephone interview with Attorney Michael Wiersch on March 3, 2022.  The Examiner has amended claims 7 and 13 per our telephonic conversation. 

Claim 7
7. (Currently Amended) A non-transitory computer-readable storage medium having a motor vibration model construction program stored thereon, the motor vibration model construction program being executable by at least one processor to implement a method for constructing a motor vibration model, the method comprising: 
receiving a first condition combination and a second condition combination in a game scene and vibration effects corresponding to the condition combinations, the vibration effects comprising a vibration type and a vibration amplitude; 
digitally processing the first condition combination, the second condition combination and the corresponding vibration effects, respectively; 

constructing a vibration amplitude model according to the second condition combination and the vibration amplitude that have been digitally processed; 
wherein the vibration type model and the vibration amplitude model jointly constitute a motor vibration model, 
an expression of the vibration type model is: Y=AX+B, where X represents the first condition combination, Y represents an output vibration type combination, and A and B are vibration type parameters, A being an n*m dimensional vector, and B being an m dimensional vector; and
an expression of the vibration amplitude model is: L=c k1+ c2i + c3k +...+ cik;+ d, where ci, c2.... ci and d each represent a vibration amplitude parameter, and L is a vibration amplitude coefficient.

Claim 13

13. (Currently Amended) A game-scene-based haptics implementation method, comprising:
acquiring a condition set of a current game scene; and 
inputting the condition set into a motor vibration model to obtain a motor drive signal to drive a motor to vibrate, and the motor vibration model being constructed by a method comprising:
receiving a first condition combination and a second condition combination in a game scene and vibration effects corresponding to the condition combinations, the vibration effects comprising a vibration type and a vibration amplitude; 

constructing a vibration type model according to the first condition combination and the vibration type that have been digitally processed; and 
constructing a vibration amplitude model according to the second condition combination and the vibration amplitude that have been digitally processed; 
wherein the vibration type model and the vibration amplitude model jointly constitute the motor vibration model,
an expression of the vibration type model is: Y=AX+B, where X represents the firstPage 4 of 9Appl. No.: 16/986,294 Reply to Office Action of November 15, 2021 Attorney Docket No.: 2019A1451US1condition combination, Y represents an output vibration type combination, and A and B are vibration type parameters, A being an n*m dimensional vector, and B being an m dimensional vector, and
an expression of the vibration amplitude model is: L=cik1+ cj2+ c3k3+...+ c k+ d, where ci, c2.... c; and d each represent a vibration amplitude parameter, and L is a vibration amplitude coefficient which is a scalar quantity with a value range between 0 and 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715